1    Patrick R. Leverty, Esq., Nevada Bar No. 8840
     Vernon E. Leverty, Esq., Nevada Bar No. 1266
2    William R. Ginn, Esq., Nevada Bar No. 6989
3    LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
4    Reno, NV 89502
     Telephone: (775) 322-6636
5
     Facsimile: (775) 322-3953
6    Attorneys for Plaintiff Pacific Energy & Mining Company

7    Samuel A. Schwartz, Esq., Nevada Bar No. 10985
     BROWNSTEIN HYATT FARBER SCHRECK, LLP
8
     100 North City Parkway, Suite 1600
9    Las Vegas, NV 89106
     Telephone: (702) 202-2206
10   Facsimile: (702) 385-2741
11
     Adam Silverstein, Esq., Admitted Pro Hac Vice
12   Erik Weinick, Esq., Admitted Pro Hac Vice
     OTTERBOURG, P.C.
13   230 Park Avenue
     New York, New York 10169
14
     Telephone: (212) 661- 9100
15   Facsimile: (212) 682-6104
     Attorneys for Defendant Maximilian Resources LLC
16
17                             UNITED STATES DISTRICT COURT

18                                    DISTRICT OF NEVADA

19   PACIFIC ENERGY & MINING COMPANY,                 Case No.: 3:17-cv-00363-HDM-CBC
20   a Nevada Corporation,
                                                         ORDER GRANTING STIPULATION
21                              Plaintiff,                FOR EXTENSION OF TIME FOR
                                                         DEFENDANT TO RESPOND TO THE
22         vs.                                          MOTION FOR SUMMARY JUDGMENT
23                                                                 [DOC. 61]
     MAXIMILIAN RESOURCES LLC,                                 (SIXTH REQUEST)
24   a Delaware Limited Liability Company,
                                                                       AND
25                              Defendant.
26                                                      ORDER GRANTING STIPULATION
                                                         FOR EXTENSTION OF TIME FOR
27                                                      DEFENDANT TO RESPOND TO THE
                                                         MOTION TO DISMISS COUNTER
28                                                             CLAIMS [DOC. 69]
                                                               (FIFTH REQUEST)

                                                  1
 1
            WHEREAS, Plaintiff Pacific Energy and Mining Company (“Pacific”) commenced this
 2
     action against Defendant Maximilian Resources, LLC (“Maximilian” and together with Pacific,
 3
     the “Parties”) by filing a Complaint for Declaratory Judgement (“Plaintiff’s Complaint”) on
 4
     June 9, 2017;
 5
            WHEREAS, on June 6, 2018, Pacific filed a motion requesting that this Court issue a
 6
     summary judgment in its favor (the “Summary Judgment Motion”);
 7
            WHEREAS, pursuant to a stipulation agreed to by Pacific and Maximilian and so
 8
 9   ordered by this court, Maximilian’s current deadline to oppose the Summary Judgment Motion

10   is February 8, 2019 (the “SJ Objection Deadline”);

11          WHEREAS, on July 2, 2018, Maximilian filed an answer to Plaintiff’s Complaint and

12   asserted certain counter-claims against Pacific;

13          WHEREAS, on July 17, 2018, Pacific filed a motion to dismiss Maximilian counter-
14   complaint (“Motion to Dismiss”);
15          WHEREAS, pursuant to a stipulation agreed to by Pacific and Maximilian and so
16   ordered by this Court, Maximilian’s current deadline to oppose the Motion to Dismiss is
17   February 8, 2019 (the “Motion to Dismiss Objection Deadline”);
18          WHEREAS, after extensive months-long settlement discussions regarding the issues
19   raised herein and numerous other issues involving multiple parties located in multiple
20
     jurisdictions, the Parties have agreed to the material terms of a global settlement which they are
21
     in the process of documenting;
22
            WHEREAS, the Parties agree that adjourning the SJ Objection Deadline and the Motion
23
     to Dismiss Objection Deadline is in their best interest and furthers the goal of judicial economy;
24
            NOW THEREFORE, in consideration of the foregoing, of the mutual promises and
25
     covenants herein, and other considerations, the reasonableness of which is hereby acknowledged,
26
     the Parties hereto agree as follows:
27
        1. The Parties hereby agree that the Objection Deadline to the Summary Judgment Motion
28
     is extended through and including March 8, 2019.

                                                        2
 1
         2. The Parties hereby agree that the Objection Deadline to the Motion to Dismiss is
 2
     extended through and including March 8, 2019.
 3
 4   DATED this 31st day of January, 2019.           DATES this 31st day of January, 2019.
 5   LEVERTY & ASSOCIATES LAW CHTD.                  BROWNSTEIN HYATT FARBER
                                                     SCHRECK, LLP
 6
 7   /s/ Patrick Leverty                             /s/ Samuel A. Schwartz
     Vernon E. Leverty, Esq.                         Samuel A. Schwartz, Esq.
 8   Patrick R. Leverty, Esq.                        100 North City Parkway, Suite 1600
     832 Willow Street                               Las Vegas, Nevada 89106
 9   Reno, NV 89502
     Attorneys for Pacific Energy & Mining           Adam Silverstein, Esq.
10   Company                                         Erik Weinick, Esq.
                                                     OTTERBOURG, P.C.
11                                                   230 Park Avenue
                                                     New York, New York 10169
12                                                   Attorneys for Defendant
                                                     Maximilian Resources, LLC
13
          IT IS SO ORDERED.
14
15                                        SENIOR U.S. DISTRICT JUDGE
16                                        DATE: February 5, 2019
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
